FILED
                                FOR PUBLICATION
                                                                                 JUN 7 2022
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

FRANK JARVIS ATWOOD,                               No.    22-15821

              Plaintiff-Appellant,                 D.C. No.
 v.                                                2:22-cv-00860-MTL-JZB
                                                   District of Arizona,
DAVID SHINN, Director, Arizona                     Phoenix
Department of Corrections, Rehabilitation
& Reentry; et al.,
                                                   ORDER
              Defendants-Appellees.

Before: S. R. THOMAS, Circuit Judge and Capital Case Coordinator

      The three-judge panel has issued an opinion affirming the judgment of the

district court and denying the request for a stay of execution. The Appellant

subsequently filed a Petition for Rehearing En Banc. Pursuant to the rules

applicable to capital cases when an execution date has been scheduled, a deadline

was established for any judge to request a vote on whether the panel opinion

should be reheard en banc. No judge requested a vote within the established time

period. Therefore, en banc proceedings with respect to the panel opinion are

concluded. The Petition for Rehearing En Banc is denied. The panel opinion

affirming the district court is the final order of this Court pertaining to this appeal.

      The mandate shall issue forthwith.